Citation Nr: 1732503	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-01 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for hypertension. 

2.  Entitlement to a compensable initial rating for nephrolithiasis. 

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), including from April 16, 2009 through October 31, 2011.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran had active service from August 1981 to November 1981 and from July 2006 to November 2007 with additional service with the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The case was previously before the Board in March 2015, when the Board, in pertinent part, remanded the matters herein for additional development.  They now return for appellate review.  

The issue entitlement to a TDIU, including from April 16, 2009 through October 31, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's hypertension has been manifested by diastolic pressure predominantly below 120.

2.  Throughout the rating period on appeal, the Veteran's nephrolithiasis has more nearly approximated only an occasional attack of colic, not infected and not requiring catheter drainage, and without recurrence of kidney stone formation or renal dysfunction, and has not required diet therapy, drug therapy, invasive or noninvasive procedures more than two times per year.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code 7101 (2016).

2.  The criteria for assignment of a 10 percent initial rating, but no higher, for nephrolithiasis are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.321 4.115b, Diagnostic Code 7508, 7509 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims adjudicated on the merits herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board finds there has been substantial compliance with the March 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others. Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A.  Hypertension

Throughout the rating period on appeal, the Veteran's service-connected hypertension has been evaluated under Diagnostic Code 7101 as 20 percent disabling.  

Under Diagnostic Code 7101, a 20 percent rating is assigned for hypertension manifested by diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.  A 40 percent rating is provided if diastolic pressure is predominantly 120 or more.  A 60 percent rating is provided if diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

The Board finds that no other Diagnostic Codes are relevant to the Veteran's increased rating claim for hypertension.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (where there is a diagnostic code that addresses the particular service-connected disability, to evaluate that disability under another code would constitute impermissible rating by analogy).

Thus, applying the criteria set forth above for Diagnostic Code 7101 to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for hypertension.  The voluminous record in this case, including multiple VA medical examination reports and clinical treatment records spanning many years, document that repeated blood pressure testing conducted during the pendency of this claim showed that the Veteran's diastolic pressure has been almost exclusively below 120.  Indeed, the Veteran has not argued otherwise. 

In this regard, during a December 2007 VA examination the Veteran's blood readings were 153/94, 149/99, and 163/100.  An October 2009 VA examination report reflected three blood pressure readings of 140/80.  

Thereafter, a January 2013 VA examination report reflected blood pressure readings of 120/80, 120/82 and 122/80.  The January 2013 VA examination report stated the Veteran reported his hypertension had been stable and he had continued with the same medications for the past years.  He denied chest pain, fatigue, shortness of breath, hospitalization secondary to hypertension or cardiac catheterism.  A December 2014 VA hypertension disability benefits questionnaire reflected blood pressure readings of 115/70, 115/67 and 118/68.  

The most recent VA examination was afforded to the Veteran in May 2016.  The May 2016 VA hypertension disability benefits questionnaire reflected blood pressure readings of 116/70, 125/76 and 115/74 and further found the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  

In addition to these examination reports, the record contains VA clinical records spanning multiple years.  These records similarly show that the Veteran's diastolic blood pressure is not predominantly 120 or more. 

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges the Veteran's assertion, through the act of filing an appeal, that his hypertension is more severe than evaluated, which has been taken into consideration.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran, however, has not been shown to have the requisite knowledge or training to be deemed competent to identify a specific level of disability with respect to his hypertension according to the appropriate Diagnostic Code criteria.  Such competent evidence concerning the nature and extent of the Veteran's hypertension has been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which hypertension is evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology for his hypertension.  Even when considering the reported symptoms in the light most favorably to the Veteran, the evidence does not show the functional equivalent of disability required for a higher evaluation.  

In light of the clinical record documenting that repeated blood pressure testing conducted during the pendency of this claim shows that the Veteran's diastolic pressure has been predominately below 120, and absent any evidence or argument to the contrary, the Board can find no basis upon which to assign a schedular rating in excess of 20 percent for hypertension.  Thus, the Board finds that the Veteran is not entitled to an initial rating in excess of 20 percent for his hypertension at any time during the rating period on appeal.  In making this determination the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected hypertension met or nearly approximated the criteria for a higher rating.  In reaching this determination, the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than or separate from that already assigned for hypertension, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record with respect to his hypertension.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

B.  Nephrolithiasis

For the entire rating period on appeal, the Veteran's nephrolithiasis has been rated as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7508.  

Under Diagnostic Code 7508, nephrolithiasis is rated as hydronephrosis except when there are recurring stone formations that require one or more of the following:  (1) diet therapy, (2) drug therapy, and/or (3) invasive or non-invasive procedures more than two times a year; in which case a 30 percent evaluation will be assigned.  38 C.F.R. § 4.115b, Diagnostic Code 7508 (2016). 

Under Diagnostic Code 7509, specifically applicable to hydronephrosis, a 10 percent rating is warranted for only an occasional attack of colic, not infected and not requiring catheter drainage; a 20 percent rating is warranted for frequent attacks of colic, requiring catheter drainage; and a maximum 30 percent rating is warranted for frequent attacks of colic with infection (pyonephrosis) with impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509. 

Where, the Rating Schedule does not provide a 0 percent or noncompensable rating for a particular diagnostic code, such a rating is to be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2016).

Applying the criteria set forth above to the facts in this case, the Board finds that, resolving reasonable doubt in the Veteran's favor, with regard to Diagnostic Code 7509, there is evidence of occasional attack of colic.  The record in this case, including multiple VA medical examination reports spanning many years, documents that the Veteran's nephrolithiasis has manifested in occasional attack of colic but has not manifested in diet therapy, drug therapy, and/or invasive or non-invasive procedures more than two times a year.  

In this regard, in December 2007, the Veteran was afforded a VA general medical examination.  At that examination, the Veteran reported having renal colic during service, which the VA examiner noted had resolved.  The Veteran also denied a history of urinary incontinence, a history of dialysis, a history of obstructive voiding, and a history of repetitive urinary tract infections.  Also, the Veteran denied any urinary symptoms.  No abnormalities were found on physical examination and diagnostic testing.  The December 2007 VA examiner concluded that there had been no change in the Veteran's diagnosis of kidney stones, and that his kidney stones were asymptomatic. 

An October 2008 VA treatment record noted the Veteran experienced urinary problems and a burning sensation in the past few days in relation to apparent expulsion of a stone and that, after that, had bleeding and continued with a burning sensation.  However, a diagnostic impression noted normal labs in evaluation and that medication was prescribed.  

An October 2009 VA examiner reported the Veteran had been seen at an emergency room for a kidney stone in October 2008, but had not had any more emergency room visits since then.  The Veteran reported occasional dysuria, no gross hematuria and no fever.  The October 2009 VA examiner found no history of hospitalization or surgery, no history of trauma to the genitourinary system, no history of neoplasm, and no general systemic symptoms due to the genitourinary disease.  The October 2009 VA examiner did note a urinary symptom of dysuria but no hesitancy/difficulty starting steam, no weak or intermittent stream, no dribbling, no straining to urinate, no hematuria, and no urine retention.  The October 2009 VA examiner noted a history of urinary tract stones but that no special diet had been prescribed and that there had been no invasive or non-invasive procedures during the past 12 months.  The October 2009 VA examiner found no renal colic in the past 12 months.  The October 2009 VA examiner further found no history of renal dysfunction or renal failure, no history of acute nephritis, no history of hydronephrosis and no cardiovascular symptoms.  

A January 2013 VA examination report reflected a history of stones but no history of flank pain, no history of hematuria, no history of urinary frequency, no history of nocturia, no history of urinary incontinence, no history of dialysis, no history of obstructive voiding, and no history of repetitive urinary tract infections.  

A May 2016 kidney conditions disability benefits questionnaire report noted the Veteran had no treatment for recurrent stone formation in the kidney, ureter or bladder but did have signs or symptoms due to urolithiasis of occasional attack of colic and that he had passed stones without obstruction.  The May 2016 VA examiner noted the Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  The May 2016 VA examiner further noted the Veteran had no renal dysfunction and his kidney function laboratories were normal.  

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan, 451 F.3d at 1337; Washington, 19 Vet. App. at 368.  The Board acknowledges the Veteran's contention that his nephrolithiasis is more severe than evaluated.  Specifically, in an October 2008 statement, the Veteran reported he was still passing stones and that his symptoms had gotten worse, and in a September 2009 statement, the Veteran reported that he had passed some kidney stones on various occasions and that he had received treatment from VA in the form of medication which changed the color of his urine and helped to dissolve some of the stones.  During the May 2016 kidney conditions disability benefits questionnaire, the Veteran reported that after the incident of 2008 he has passed various other stones but had not required treatment.  He further reported that the last time he excreted a kidney stone was about two months ago but he did not go the emergency room because he felt well after the kidney stone came out.  His endorsements are admissible and have been taken into consideration.  Layno, 6 Vet. App. at 469.  The Veteran is deemed competent to report symptoms of which he is capable of observation, and the Board finds him to be credible in this regard.  However, as noted above, the Veteran has not been shown to have the requisite knowledge or training to be deemed competent to identify a specific level of disability for his nephrolithiasis according to the appropriate Diagnostic Code criteria.  Such competent evidence concerning the nature and extent of the Veteran's nephrolithiasis has been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which his nephrolithiasis is evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and are therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology for his nephrolithiasis.  Even when considering the symptoms reported in the light most favorably to the Veteran, the evidence does not show the functional equivalent of disability required for a higher evaluation other than what is granted in this decision.

Based on the above evidence, to include the Veteran's own lay statements, such reflects that the Veteran's nephrolithiasis has been manifested by occasional attack of colic during the relevant time period.  In this regard, the May 2016 VA examiner endorsed a symptom of occasional attack of colic.  As such, his kidney stones symptoms do more nearly approximate the criteria for a 10 percent rating, but no higher, under the pertinent diagnostic criteria for Diagnostic Code 7509 for hydronephrosis.  However, a higher evaluation under Diagnostic Code 7509 is not warranted as the evidence does not demonstrate frequent attacks of colic, requiring catheter drainage.  

Furthermore, there is no evidence or indication that his nephrolithiasis required diet therapy, drug therapy, and/or invasive or non-invasive procedures more than two times a year as required for a compensable evaluation under Diagnostic Code 7508.  Although the Veteran reported he received medication one time for his nephrolithiasis, there is no indication that he has received drug therapy for his nephrolithiasis.  There are no other relevant Diagnostic Codes for consideration.  Thus, the Board finds that the Veteran is entitled to a 10 percent evaluation, but no higher, for nephrolithiasis throughout the appeal period.  In making this determination the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected nephrolithiasis met or nearly approximated the criteria for a higher rating.  In reaching this determination, the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than or separate from that already assigned in the decision herein for nephrolithiasis, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, Gilbert, 1 Vet. App. at 55.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record with respect to his hypertension.  See Doucette, supra.  


ORDER

Entitlement to an initial rating in excess of 20 percent for hypertension is denied.

Entitlement to a 10 percent initial rating for nephrolithiasis, under Diagnostic Code 7509, is granted, subject to the regulations governing the award of monetary benefits.


REMAND

During the pendency of the claim for entitlement to a TDIU, a January 2017 rating decision granted entitlement to a TDIU effective from April 16, 2009 through October 31, 2011.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, as noted by the March 2015 Board remand, the rating period for consideration is from November 3, 2007, as the Veteran raised a claim of TDIU as part of his appeal for higher initial ratings for hypertension and nephrolithiasis, for which service connection was established, effective November 3, 2007, for each disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board observes the most recent January 2017 supplemental statement of the case did not address issue of entitlement to a TDIU, apparently as the Veteran is in receipt of combined evaluation of 100 percent.  However, this contradicts the holding in Bradley v. Peake, 22 Vet. App. 280 (2008).  The decision in Bradley determined that a separate TDIU rating predicated on a single service-connected disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114 (s).  Thus, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  Furthermore, VA also has a well-established duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010).  

Here, the record reflects that, since November 3, 2007, the Veteran has been service-connected for nine separate disabilities:  obstructive sleep apnea evaluated as 50 percent disabling; tension headaches evaluated as 30 percent disabling prior to December 14, 2009 and 50 percent disabling from December 14, 2009; posttraumatic stress disorder evaluated as 10 percent disabling prior to October 4, 2011 and 50 percent disabling from October 4, 2011; lumbar strain with spondylosis, L4-L5 and L5-S1 bulging disc, evaluated as 20 percent disabling, hypertension, evaluated as 20 percent disabling, right shoulder degenerative joint disease, evaluated as 20 percent disabling; degenerative joint disease of the right knee evaluated as 10 percent disabling; traumatic brain injury evaluated as noncompensable prior to November 9, 2011 and as 10 percent disabling from November 9, 2011; and nephrolithiasis evaluated as 10 percent disabling, based on the grant above.  Under VA's Combined Ratings Table, some combination of ratings for eight of the nine disabilities (as potentially separate and distinct disabilities and involving different anatomical segments or bodily systems) could combine for a rating of 60 percent, even if a single separate additional disability was found to warrant a TDIU.  See 38 C.F.R. § 4.25 (2016).  

Based on the foregoing, the Board finds entitlement to a TDIU should be readjudicated, to include to determine if any single service-connected disability is sufficient to warrant a TDIU rating at any time during the rating period on appeal separate and distinct from other additional service-connected disabilities with a combined rating of 60 percent.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim of entitlement to a TDIU to determine: 

a.)  Whether any single service-connected disability is sufficient to warrant a TDIU rating at any time during the rating period on appeal separate and distinct from other additional service-connected disabilities with a combined rating of 60 percent; and

b.)  Whether the service-connected disabilities, considered in combination, preclude substantially gainful employment consistent with the Veteran's education and occupational experience.  

2.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


